Citation Nr: 0925578	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to a higher rate of pay for special monthly 
compensation based on loss of use of the creative organ.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease with hypertension.

7.  Entitlement to service connection for diabetic 
retinopathy and cataracts, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDING OF FACT

In November 2007, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeals of the issues of 
entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity, 
entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity, 
entitlement to an initial compensable evaluation for erectile 
dysfunction, entitlement to a higher rate of pay for special 
monthly compensation based on loss of use of the creative 
organ, entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, entitlement to an initial 
evaluation in excess of 10 percent for coronary artery 
disease with hypertension, and entitlement to service 
connection for diabetic retinopathy and cataracts, to include 
as secondary to diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the left lower extremity, entitlement to an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right lower extremity, entitlement to an initial 
compensable evaluation for erectile dysfunction, entitlement 
to a higher rate of pay for special monthly compensation 
based on loss of use of the creative organ, entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, entitlement to an initial evaluation in excess of 
10 percent for coronary artery disease with hypertension, and 
entitlement to service connection for diabetic retinopathy 
and cataracts, to include as secondary to diabetes mellitus 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a May 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity, and assigned a 10 percent evaluation, effective 
March 17, 2003; service connection peripheral neuropathy of 
the right lower extremity, and assigned a 10 percent 
evaluation, effective March 17, 2003; service connection for 
erectile dysfunction, and assigned a noncompensable 
evaluation, effective March 17, 2003; service connection for 
special monthly compensation based on loss of use of the 
creative organ, effective March 17, 2003; service connection 
for diabetes mellitus, and assigned a 20 percent evaluation, 
effective March 17, 2003; service connection for coronary 
artery disease with hypertension, and assigned a 10 percent 
evaluation, effective March 17, 2003; and denied service 
connection for diabetic retinopathy and cataracts, to include 
as secondary to diabetes mellitus.  In April 2004, the 
Veteran filed a notice of disagreement with regard to the 
evaluations assigned to the issues in which service 
connection was granted, and to the denial of service 
connection for diabetic retinopathy and cataracts.  In June 
2006, he perfected his appeal.  By a July 2007 rating 
decision, the RO granted initial evaluations of 20 percent 
for both peripheral neuropathy of the left lower extremity 
and peripheral neuropathy of the right lower extremity.  
However, in a November 2007 written statement, the Veteran 
withdrew his appeals regarding these issues.  With no 
allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeals and they are dismissed.


ORDER

The appeals as to the issues of entitlement to an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the left lower extremity, entitlement to an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right lower extremity, entitlement to an initial 
compensable evaluation for erectile dysfunction, entitlement 
to a higher rate of pay for special monthly compensation 
based on loss of use of the creative organ, entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, entitlement to an initial evaluation in excess of 
10 percent for coronary artery disease with hypertension, and 
entitlement to service connection for diabetic retinopathy 
and cataracts, to include as secondary to diabetes mellitus 
are dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


